                                       Case
                                       Case2:20-cv-02308-JCM-DJA
                                            2:20-cv-02308-JCM-DJA Document
                                                                  Document10
                                                                           9 Filed
                                                                             Filed03/24/21
                                                                                   03/25/21 Page
                                                                                            Page11of
                                                                                                   of33




                                   1   James J. Pisanelli, Esq., Bar No. 4027
                                       JJP@pisanellibice.com
                                   2   M. Magali Mercera, Esq., Bar No. 11742
                                       MMM@pisanellibice.com
                                   3   PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   4   Las Vegas, Nevada 89101
                                       Telephone: 702.214.2100
                                   5   Facsimile: 702.214.2101

                                   6   Joanna R. Travalini, Esq. (pro hac vice forthcoming)
                                       jtravalini@winston.com
                                   7   WINSTON & STRAWN LLP
                                       35 W. Wacker Drive
                                   8   Chicago, IL 60601-9703
                                       Telephone 312.558.3256
                                   9   Facsimile: 312.558.5700

                                  10   Seth C. Farber, Esq. (pro hac vice forthcoming)
                                       sfarber@winston.com
                                  11   WINSTON & STRAWN LLP
                                       200 Park Avenue
400 SOUTH 7TH STREET, SUITE 300




                                  12   New York, NY 10166-4193
   LAS VEGAS, NEVADA 89101




                                       Telephone: 212.294.4611
                                  13   Facsimile: 212.294-4700
      PISANELLI BICE




                                  14   Attorneys for Defendants

                                  15
                                                                   UNITED STATES DISTRICT COURT
                                  16
                                                                           DISTRICT OF NEVADA
                                  17
                                  18   UNITED STATES SECURITIES AND                          CASE NO.:   2:20-cv-02308-JCM-DJA
                                       EXCHANGE COMMISSION,
                                  19
                                                             Plaintiff,
                                  20                                                         STIPULATION AND PROPOSED ORDER
                                       v.                                                    TO EXTEND TIME TO ANSWER FIRST
                                  21                                                         AMENDED COMPLAINT
                                       MICHAEL B. ZIPPRICH; AMERICA'S
                                  22   REHAB CAMPUSES, LLC; AMERICA'S
                                       REHAB CAMPUSES-ARIZONA, LLC; and
                                  23   ARIZONA REHAB CAMPUS, LLC,

                                  24                         Defendants.

                                  25
                                  26
                                  27
                                  28

                                                                                         1
                                       Case
                                       Case2:20-cv-02308-JCM-DJA
                                            2:20-cv-02308-JCM-DJA Document
                                                                  Document10
                                                                           9 Filed
                                                                             Filed03/24/21
                                                                                   03/25/21 Page
                                                                                            Page22of
                                                                                                   of33




                                   1          Plaintiff United States Securities and Exchange Commission ("SEC") and Defendants

                                   2   Michael B. Zipprich ("Zipprich"), America's Rehab Campuses, LLC ("ARC"), America's Rehab

                                   3   Campuses-Arizona, LLC ("ARC-AZ"), and Arizona Rehab Campus, LLC ("ARC-OP")

                                   4   (collectively, the "Parties"), by and through their respective counsel of record, agree as follows:

                                   5          1.      The SEC filed its Complaint in the instant action on December 21, 2020.

                                   6   (ECF No. 1);

                                   7          2.      The SEC filed its First Amended Complaint in the instant action on January 14,

                                   8   2021. (ECF No. 4);

                                   9          3.      The SEC served requests to waive service of summon on Mr. Zipprich, ARC,

                                  10   ARC-OP, and ARC-AZ on or about January 26, 2021;

                                  11          4.      Counsel for Mr. Zipprich, ARC, ARC-OP, and ARC-AZ returned executed
400 SOUTH 7TH STREET, SUITE 300




                                  12   Waivers of the Service of Summons on or about February 9, 2021 (ECF Nos. 5-8.);
   LAS VEGAS, NEVADA 89101




                                  13          5.      The deadline to answer or otherwise respond to the First Amended Complaint is
      PISANELLI BICE




                                  14   March 29, 2021;

                                  15          6.      In light of the foregoing, the Parties STIPULATE AND AGREE, subject to this

                                  16   Court's approval, that the time for Mr. Zipprich, ARC, ARC-OP, and ARC-AZ to answer or

                                  17   otherwise respond to the First Amended Complaint in this action shall be extended; and

                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                                         2
                                       Case
                                       Case2:20-cv-02308-JCM-DJA
                                            2:20-cv-02308-JCM-DJA Document
                                                                  Document10
                                                                           9 Filed
                                                                             Filed03/24/21
                                                                                   03/25/21 Page
                                                                                            Page33of
                                                                                                   of33




                                   1          7.     Mr. Zipprich, ARC, ARC-OP, and ARC-AZ shall answer or otherwise respond to

                                   2   the First Amended Complaint in this action by or before April 12, 2021.

                                   3   Dated this 24th day of March, 2021.                Dated this 24th day of March, 2021.

                                   4   PISANELLI BICE PLLC                                SECURITIES AND EXCHANGE
                                                                                          COMMISSION
                                   5
                                       By:    /s/ M. Magali Mercera
                                   6          James J. Pisanelli, Esq., #4027             By:    /s/ Terry R. Miller
                                              M. Magali Mercera, Esq., #11742                    Terry R. Miller, Esq. (admitted pro hac vice)
                                   7          400 South 7th Street, Suite 300                    Securities and Exchange Commission
                                              Las Vegas, Nevada 89101                            1961 Stout Street, Suite 1700
                                   8                                                             Denver, CO 80294
                                              WINSTON & STRAWN LLP
                                   9          Joanna R. Travalini, Esq.
                                              (pro hac vice forthcoming)                  Attorney for Securities and Exchange
                                  10          35 W. Wacker Drive                          Commission
                                              Chicago, IL 60601-9703
                                  11
                                              Seth C. Farber, Esq.
400 SOUTH 7TH STREET, SUITE 300




                                  12          (pro hac vice forthcoming)
   LAS VEGAS, NEVADA 89101




                                              200 Park Avenue
                                  13          New York, NY 10166-4193
      PISANELLI BICE




                                  14   Attorneys for Defendants

                                  15
                                  16
                                  17                                               ORDER

                                  18          IT IS SO ORDERED that Defendants shall answer or otherwise respond to the First

                                  19   Amended Complaint in this action on or before April 12, 2021.

                                  20
                                  21
                                                                             UNITED STATES MAGISTRATE JUDGE
                                  22
                                                                                          March 25, 2021
                                  23                                         DATED:

                                  24
                                  25                                         CASE NO. 2:20-cv-02308-JCM-DJA

                                  26
                                  27
                                  28

                                                                                      3
